DETAILED ACTION

The amendment filed on October 14, 2021 has been entered.

Information Disclosure Statement
The information disclosure statements filed on May 7, 2021, May 24, 2021, August 30, 2021, and November 10, 2021 have been received and the references listed thereon have been considered. It is noted that the IDS of May 7, 2021, which is a duplicate of that subsequently filed on May 24, 2021, has been crossed-out because it is considered to be non-compliant since it was not accompanied by copies of the Foreign Patent Documents and the International Search Report and Written Opinion listed thereon as required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 is are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Coresh, pn 9,616,584.
Coresh discloses applicant’s claimed invention, and specifically discloses a device with every structural limitation of applicant’s claimed invention including:
a head (e.g., the leftmost end of 102 as viewed in Fig. 1 including the thin neck thereof) having a cartridge engaging end (e.g., at 112) and an attachment end (e.g., the rightmost end of the neck as viewed in Fig. 1);
a body (e.g., the portion of 102 to the right of the neck as viewed in Fig. 1) formed of a first material (e.g., see col. 1, lines 50-60) and defining a centerline, the body having a front end and a rear end, wherein the front end is coupled with the attachment end (e.g., integrally coupled with the rightmost end of the neck portion as viewed in Fig. 1), wherein the body comprises a plurality of through holes (e.g., the interstitial voids described in col. 2, lines 44-50); and
a cover layer (e.g., 104) at least partially overlying the body and extending into each of the plurality of through holes (e.g., as described in col. 2, lines 44-50) and formed of a second material (e.g., see col. 2, lines 37-44) that is different from the first material, wherein the second material comprises thermoplastic elastomer (e.g., see col. 2, line 37-38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Coresh, pn 9,616,584 in view of Official notice as evidenced by Newman et al., U. S. Pub. No. 2014/0047656.
Coresh substantially discloses applicant’s claimed invention, and specifically discloses a device with almost every structural limitation of applicant’s claimed invention but lacks the specific durometer value of the second material as follows:
[claim 2] wherein the second material has a durometer value of between about 15 and about 20;
	However, the Examiner takes Official notice that such gripping materials are old and well-known in the art and provide various well-known benefits. As evidence in support of the taking of Official notice, Newman discloses such a gripping material and teaches (see paragraph 004) that:
low-durometer regions of a second material on the outer surface also provide substantial advantages in gripping. Low-durometer materials, such as those materials whose hardness is measured at less than approximately 90 on the Shore A scale, provide advantages in grip by deforming under the range of comfortable gripping forces. The deformation assists in holding the brush uniformly in position in the hand, and also provides a pleasing tactile feedback. Addition of high-friction grip surfaces directly reduces the squeezing force necessary to maintain a stable orientation of the brush bristles during use. Due to their low strength, however, toothbrushes made entirely from high-friction, low-Thermoplastic Elastomers (TPEs) in the hardness range of Shore A 20-90 are a common second, third or subsequent material used to improve grip on toothbrushes and other personal care articles. (emphasis added)

Therefore, it would have been obvious to provide the second material of Coresh with a durometer in such a range to gain the well-known benefits including those taught by Newman as presented above.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Coresh, pn 9,616,584 in view of Official notice as evidenced by Psimadas et al., U. S. Publication No. 2010/0175270.
Coresh substantially discloses applicant’s claimed invention, and specifically discloses a device with almost every structural limitation of applicant’s claimed invention but lacks the specific type of thermoplastic elastomer as follows:
[claim 15] wherein the thermoplastic elastomer is comprised of SEBS.
However, the Examiner takes Official notice that such a gripping material is old and well-known in the art and provides various well-known benefits. As evidence in support of the taking of Official notice, Psimadas discloses such a gripping material and teaches (see paragraph 0027) that:
an elastomeric plastic materials, more preferably a mouldable elastomeric material, allowing for ample compression by the user while not requiring an excessive force. Examples of such materials are for example any elastomeric composition known in the art and of any elastomeric hardness range, especially those suitable for making a grip portion, and those that are in the Shore A hardness range. This includes elastomers and thermoplastic elastomers, as well Suitable elastomers include … styrene-ethylene-butylene block copolymers ( SEBS), ... . (emphasis added)

Therefore, it would have been obvious to provide the second material of Coresh with a second material within such a durometer range to gain the well-known benefits including those taught by Psimadas as presented above.

Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
February 9, 2022